Citation Nr: 1812397	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for right eye injury and bilateral eye defective vision (claimed as vision problems).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to service connection for a heart disability, to include ischemic heart disease as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1966 to January 1970, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A February 2011 rating decision denied service connection for ischemic heart disease as a result of exposure to herbicide agents.  A June 2011 rating decision reopened the Veteran's claim for service connection for right eye injury and bilateral eye defective vision (claimed as vision problems), to include as secondary to service-connected diabetes, on the basis that there was new and material evidence related to this claim, but denied the claim on the merits.  A February 2012 rating decision denied service connection for posttraumatic stress disorder (PTSD).

In October 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

The issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for right eye injury and bilateral eye defective vision (claimed as vision problems) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran has a current diagnosis of an acquired psychiatric disorder, adjustment disorder with mixed anxiety and depressed mood, but there is no competent evidence supporting a nexus to service for this disability.

3.  The Veteran had service in Vietnam, and he is presumed to have been exposed to herbicide agents during such service.

4.  The Veteran does not have a current diagnosis of ischemic heart disease.

5.  There is no competent evidence that any other possible current heart disability was incurred or aggravated in service, or manifested to a compensable degree within one year after the Veteran was separated from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a heart disability, to include ischemic heart disease as a result of exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  Thus, the duty to notify has been satisfied.
 
As for the duty to assist, service medical records and pertinent post-service medical records have been obtained.  At the October 2017 hearing before the Board, the Veteran and his representative identified certain additional records that they wished to add to the claims file, and the record was held open to accommodate this request.  The allotted time has expired, however, and the Veteran and his representative did not choose to add additional records to the claims file.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, no outstanding post-service records have been identified by the Veteran that have not been sought.  

Therefore, no additional evidence that may aid the Veteran's claims or might be pertinent to the bases of any claim decided herein, has been submitted, identified, or remains outstanding.  The duty to assist has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion, when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was afforded VA examinations for each of his claimed conditions.  The examiners, medical professionals, listened to the Veteran's assertions and performed thorough examinations.  As such, the Board finds the VA examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood; a heart disability, to include ischemic heart disease as a result of exposure to herbicide agents; and right eye injury and bilateral eye defective vision (claimed as vision problems), to include as secondary to service-connected diabetes.  He asserts that his time in the United States Air Force, in particular his service in Vietnam and exposure to conditions there, including herbicide agents, led to his current mental and physical health issues.  

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as heart disease, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, as an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For a showing of continuity of symptomatology, however, the showing must still be made during the period of service or within one year after separation from service.  

Acquired psychiatric disorder, to include (PTSD) and adjustment disorder with mixed anxiety and depressed mood 

PTSD claims have specific service connection requirements.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also 38 C.F.R. § 3.304(f)(3) (for PTSD claims only, special provision to assist in proving the in-service stressor element in situations of "fear of hostile military or terrorist activity").

The Veteran has filed a claim for PTSD, citing to in-service stressor events.  Among the Veteran's statements about his in-service stressor events, the Veteran has stated that, as an Aircraft Maintenance Specialist in Vietnam, he was stationed at a theoretically "safe" base in Vietnam, but he heard gunfire, helicopters fired around the perimeter of the camp, and he was very often afraid that the Vietnamese would overrun the base.  The Veteran has stated that his duties at the base included moving and transporting the dead bodies of American soldiers, and cleaning up the blood in the transport planes, which sometimes required pulling up flooring on the planes.  The Veteran has also stated that, on one or more occasions, while flying in an airplane transporting dead bodies, he was subject to enemy fire in the air.  The Veteran also suffered a car accident while in the United States during service, which amputated parts of some of his fingers.  The Veteran, during the course of his appeal, has stated that he has had recurring nightmares during military service and over the many years since his separation from the military, often about the Vietnamese overrunning the base, and about seeing blood everywhere.  The Veteran has described psychological problems that he has had post-service and that he attributes to his service, such as drinking, drugs, divorce, nightmares, depression, and anxiety.  The Veteran has also stated that he raised four children, had a long career at the Post Office, went to treatment and worked on his problems, and stopped drinking in 1985.  

Although the Veteran asserts that he suffers from PTSD, the Veteran's in-service treatment records reveal no diagnosis of PTSD, and there is no diagnosis of PTSD in the Veteran's post-service treatment records.  Similarly, a January 2014 VA examination found that the Veteran did not meet the criteria for a PTSD diagnosis.
 
Therefore, there is no evidence in the available record to support the Veteran's claim of PTSD, and the Veteran does not have the first element necessary for service connection for PTSD, medical evidence diagnosing the condition.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (must have a current disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of current disability is satisfied when claimant has disability at time claim filed or during pendency of that claim, even if it resolves prior to adjudication of claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (recent diagnoses predating filing of claim are relevant evidence in determining whether a current disability existed at time claim was filed or during its pendency).   

Based on the absence of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.

However, the Veteran does have a current diagnosis of a different acquired psychiatric disorder, adjustment disorder with mixed anxiety and depressed mood.  The January 2014 VA examination diagnosed the Veteran with this adjustment disorder, and discussed the causes, including citing to information in VA treatment records from one of the Veteran's primary and regular VA psychiatrists.  The VA examiner noted that the Veteran had stated his father was an alcoholic and "very physically abusive," and that he was always scared when he (the Veteran) came home.  The VA examiner noted the in-service events that the Veteran had described, such as that he went to Vietnam with little training and was scared to death, and although it was considered a safe base, you could hear the mortars, and the Veteran started having nightmares all the time while he was there.  The Veteran described that one time they had to fly into an unsecure base and that was traumatic.  The Veteran described having to clean up the blood from dead bodies once they were brought in.  The Veteran also described having an in-service car accident where the car turned over and crushed his hand.  The VA examiner noted the Veteran's symptoms of depressed mood, anxiety, and chronic sleep impairment.  The VA examiner also noted that, for the VA examination, he had spent 150 minutes on the interview, chart review, and psychological testing; that he had given the Veteran as much time as he needed to include whatever additional information he wished; and that the Veteran had voiced no concerns or complaints about the examination.  See January 2014 VA examination. 

The VA examiner concluded that it is less likely as not that the Veteran's adjustment disorder with mixed anxiety and depressed mood was incurred in or caused by the described in-service events, and that it is as likely as not that the Veteran's reported sub-clinical PTSD/anxiety symptoms were incurred in or caused by his childhood abuse.  The VA examiner noted again that the Veteran reported a history of childhood abuse by his father and that he was always scared when he (the Veteran) came home.  The VA examiner also stated that a November 2013 VA Geriatric Psychiatry treatment record showed the Veteran reported that he felt the sentinel event related to his mental health issues was the retirement of his wife and himself and spending more time together, and his wife's reluctance to being social.  Thus, the VA examination found that there was no causal connection or nexus between the Veteran's current diagnosis of adjustment disorder with mixed anxiety and depressed mood and the Veteran's stated in-service events.  See January 2014 VA examination.

The Veteran has subsequently asserted that, contrary to what the January 2014 VA examination stated, his father was not abusive.  For example, at the October 2017 hearing before the Board, the Veteran stated that his father was a military man and strict, but he wasn't abusive.  The Veteran said the VA examiner had written it up as if his whole life he was being abused by his father, which was not true.  The Veteran said his father would stand them at attention sometimes, but there was never any abuse at all.  

Other evidence in the record, however, indicates that the Veteran has reportedly discussed abuse by his father on other occasions during VA treatment sessions, and not just during the January 2014 VA examination.  A January 2014 VA Geriatric Psychiatry treatment record from about a week after the VA examination, written by one of the Veteran's primary and regular VA psychiatrists, notes that the Veteran discussed nightmares related to his Vietnam service and also an abusive relationship with his father.  In a later July 2014 VA treatment record with the same psychiatrist, the psychiatrist stated that the patient noted he had been frustrated recently dealing with an appeal of his application for PTSD service connection, and that the patient stated that during his initial examination, he believed too much emphasis was placed on his stern father, whereas he thought his stress was more related to his Vietnam service.  (Available in August 8, 2014 CAPRI compilation at pp. 10, 15.)

Despite the Veteran's assertions, the Board finds that the January 2014 VA examination is detailed and credible, and deserves the greater probative weight.  In addition, the record offers no alternative medical opinions or other evidence to establish a causal connection or nexus between the Veteran's current acquired psychiatric disability and the asserted in-service events, and the Veteran has not offered any alternative medical opinion to show a causal connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the Veteran's acquired psychiatric disorder symptoms constitute PTSD, or whether they are related to service or to other life events, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Furthermore, even if the Veteran was competent to provide such a statement, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion would be given more weight.

In sum, the Veteran has no diagnosis of PTSD, and service connection for PTSD must therefore be denied.  The Veteran does have a diagnosis of a current disability, adjustment disorder with mixed anxiety and depressed mood.  However, even assuming that the Veteran's lay statements regarding his asserted in-service events are accurate, the Veteran is still missing the third essential element to establish a service connection, namely, a causal connection or nexus between his current disability and the in-service events.  Therefore, service connection for the Veteran's acquired psychiatric disorder, to include PTSD and adjustment disorder with mixed anxiety and depressed mood, must be denied.

Heart disability, to include ischemic heart disease as a result of exposure to herbicide agents

The Veteran is seeking service connection for ischemic heart disease as result of exposure to herbicide agents.  VA regulations provide that certain diseases associated with exposure to herbicide agents, including ischemic heart disease, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6), (d); 3.309(e).  Thus, if a Veteran falls under the requirements of the herbicide agent presumption and has a current diagnosis of one of a list of specified diseases, such as ischemic heart disease, the VA will presume in-service incurrence and a causal relationship (nexus), and grant service connection.  Even in such cases, however, the Veteran must have a current diagnosis of a qualifying disease.

In this case, the Veteran did serve in Vietnam during the statutory period of January 9, 1962 to May 7, 1975, and there is no affirmative evidence to establish that the Veteran was not exposed to herbicide agents during that service.  Thus, if the Veteran has a current diagnosis of ischemic heart disease, the VA will presume in-service incurrence and a causal relationship (nexus), and grant service connection. 

There is no evidence in the available record, however, to show that the Veteran has ever had a diagnosis of ischemic heart disease.

The Veteran's in-service treatment records contain no diagnosis of ischemic heart disease.  The Veteran's post-service VA treatment records and private treatment records also contain no diagnosis of ischemic heart disease.  In a January 2011 VA examination, the examiner found that there was no evidence of ischemic heart disease per the medical records.  

Therefore, there is no evidence in the available record to support the Veteran's claim of ischemic heart disease, and the Veteran does not have the first element necessary for service connection for ischemic heart disease, evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223; McClain v. Nicholson, 21 Vet. App. at 321; Romanowsky v. Shinseki, 26 Vet. App. at 294.  

Based on the absence of a current diagnosis of ischemic heart disease, service connection for ischemic heart disease as a result of exposure to herbicide agents is denied.

However, although the Veteran has no diagnosis of ischemic heart disease, the Veteran does have a history of other significant heart problems and potential disabilities, including severe aortic stenosis.  Although the herbicide agent presumption available for ischemic heart disease does not apply to the Veteran's other possible heart disabilities, service connection can still be granted if the Veteran's other possible heart disabilities meet the requirements of the standard service connection provisions.

As noted, the first requirement for service connection is that the Veteran have a current disability.  Assuming for purposes of argument that the Veteran has a diagnosis of a current heart disability such as aortic stenosis, however, the claim still would not meet the second service connection requirement, that there be an in-service incurrence or aggravation of a disease or injury, or, for certain chronic diseases such as heart disease, that the disease manifested to a compensable degree within one year after the Veteran was separated from service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records contain no diagnosis or symptoms of any heart disability, and there is no evidence showing diagnosis or symptoms of any heart disability during the year following separation from service.  

Turning to the Veteran's lay statements, at various points in his appeal, the Veteran has suggested that the records support a diagnosis of ischemic heart disease.  The Board has carefully considered the Veteran's assertions, but finds there is no medical evidence supporting such a diagnosis.

The Board again notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331.  However, a determination of whether the Veteran's heart problems constitute ischemic heart disease as opposed to some other heart condition, and whether any heart disease is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303; Grover v. West, 12 Vet. App. 109; Woehlaert v. Nicholson, 21 Vet. App. 456.  Furthermore, even if the Veteran was competent to provide such a statement, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion would be given more weight.

In sum, the Veteran has no current diagnosis of ischemic heart disease, and service connection for ischemic heart disease as a result of exposure to herbicide agents, must therefore be denied.  In addition, even assuming that the Veteran has a current diagnosis of a different heart disability, the Veteran is still missing the second essential element to establish a service connection, namely, that such a heart disability was incurred or aggravated during service, or manifested within one year after separation from service.  Therefore, service connection for the Veteran's claim for a heart disability, to include ischemic heart disease as a result of exposure to herbicide agents, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with mixed anxiety and depressed mood, is denied.

Service connection for a heart disability, to include ischemic heart disease as a result of exposure to herbicide agents, is denied.


REMAND

In July 2017, the Veteran was afforded a new VA eye examination.  As this examination is relevant to the new and material evidence claim remaining on appeal, a remand is warranted for a new supplemental statement of the case (SSOC).  In this regard, an SSOC must be furnished to a veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent SSOC has been issued and before the appeal has been certified and transferred to the Board.  38 C.F.R. §  19.31. 

Further, when VA undertakes a VA examination, it must ensure that the examination is adequate.  In this regard, the July 2017 VA examination stated that there were no diabetic related ocular findings, and that the Veteran's right eye DUSN was not related to his diabetes.  The July 2017 VA examination, however,  did not address whether the Veteran's service-connected diabetes aggravated the Veteran's eye conditions.  38 C.F.R. § 3.310(b).  In addition, the July 2017 VA examination did not provide a medical opinion as to the etiology of the Veteran's eye conditions, and whether the eye conditions were related to service.  Thus, a remand is warranted to obtain a supplemental opinion from the July 2017 VA examiner. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who performed the July 2017 eye examination, if available, or to an equally qualified examiner, for a supplemental opinion regarding the etiology of the Veteran's eye conditions, whether the Veteran's eye conditions are related to his service-connected diabetes, and whether the Veteran's eye conditions were aggravated by his service-connected diabetes.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a new VA examination, to obtain the information requested.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file, the examiner should provide an opinion on the following:

(a) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is etiologically related to his active duty service.

(b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected diabetes caused any diagnosed eye disability. 

(c) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected diabetes aggravated any diagnosed eye disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  After ensuring compliance with the above, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


